Judgment, Supreme Court, Bronx County (Bernard Jackson, J.), rendered on April 27, 1989, convicting defendant, on his plea of guilty, of criminal sale of a controlled substance in the fifth degree and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 2 to 4 years, unanimously affirmed.
On July 28, 1988, the defendant sold cocaine to an undercover officer. He pleaded guilty to a reduced charge and received the minimum sentence allowed for a second felony offender.
On appeal, defendant argues he was denied effective assistance of counsel. The basis of his claim stems from allegations in a pro se motion for reassignment and substitution of counsel made on February 3, 1989. There is no substantive proof of the allegation of ineffective counsel. The record of the proceedings is devoid of any proof that counsel was ineffective, and accordingly, there is no basis to conclude that the plea was in any manner entered as a result of improper representation. Concur—Sullivan, J. P., Carro, Wallach and Rubin, JJ.